EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (“Agreement”), dated as of December 31, 2013 (the
“Effective Date”), is made between Co-Signer, Inc., a Nevada corporation (the
“Company”), and Darren M. Magot (the “Executive”).

 

RECITALS:

 

A.                  The Company is engaged in the business of providing
financial service to the real estate and property management industries (the
“Business”).

 

B.                  The Company and the Executive desire to enter into this
Agreement to govern the employment relationship between them.

 

NOW, THEREFORE, in consideration of the foregoing Recitals (which are hereby
incorporated by reference), the agreements hereafter set forth and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties agree as follows:

 

ARTICLE I

EMPLOYMENT AND ACCEPTANCE

 

1.1                Employment by the Company. The Company has employed the
Executive from August 13, 2013 through December 14, 2013. During this Initial
Term, the Executive shall serve in the capacity of Chief Executive Officer,
Treasurer, Chairman and Director of the Board of the Company, subject to the
direction of the Board of Directors of the Company. Furthermore, the Company
seeks to employ the Executive from December 15, 2013 through December 31, 2015
and during this Subsequent Term serve in the capacity of Director of the Board
of the Company, subject to the direction of the Board of Directors of the
Company. (including all renewal periods, if any, the “Term” or “Employment
Term”), subject to any earlier termination pursuant to Article III.

 

1.2                Duties and Responsibilities. During the Initial Term, the
Executive shall devote the Executive’s best efforts and all of the Executive’s
business time and services to the Company, its affiliates and subsidiaries, and
shall carry out all Company policies and directives in a manner which will
promote and develop the Company’s best interests. The Executive will initially
focus his time primarily on raising new capital for the Company and on
generating new relationships with referring property managers and others. As
Chief Executive Officer, the Executive will also be responsible for the overall
management and direction of the Company. The Executive’s efforts shall be guided
by a list of goals and objectives to be developed under the supervision of the
Board of Directors. As Chairman and Treasurer, the Executive will also be
responsible to assure the financial reporting of the Company is properly
maintained, timely with its public reporting responsibilities and issues all
financial reports as required to the Board of Directors. During the Initial and
Subsequent Terms, as a Director of the Board of Directors, the Executive will
attend all Board of Director meetings when called within two weeks or prior of
written notice. Director will be reimbursed for any travel or other expenses
incurred in the performance of their responsibilities.

 

1.3                Acceptance of Employment by the Executive. The Executive
hereby accepts such employment and represents and warrants that (i) the
Executive has full authority to enter into this Agreement, (ii) the Executive is
not restricted in any manner from providing services hereunder or from engaging
in the Business and (iii) the Executive is not aware of any situation creating a
conflict of interest between the Executive and the Company.

 

 



 

ARTICLE II

COMPENSATION AND OTHER BENEFITS

 

2.1                Monthly Base Salary. The Company shall pay the Executive a
monthly base salary at the rate of $1,500 per each month employment as Chief
Executive Officer, $500 per month as Chairman and Treasurer of the Board of
Directors and $500 per month as Director of the Board of Directors hereunder
(the “Monthly Base Salary”). The Monthly Base Salary shall be payable in
accordance with the payroll policies of the Company as from time to time in
effect (but no less often than monthly), less such deductions as shall be
required to be withheld by applicable law and regulations.

 

2.2                Signing Bonus. As soon as practicable after the parties’
execution of this Agreement, the Company shall issue to the Executive as a
signing bonus two hundred fifty thousand (250,000) shares of its common stock,
par value $0.001.

 

2.3                  Stock Options to be Granted. As additional compensation
hereunder, the Executive shall receive options to purchase 1,000,000 shares of
the Company’s common stock at a price of $0.08 per share as Director of the
Board of Directors for a period of 10 years. Such option shall allow for
cashless exercise and will vest at a rate of 250,000 options per each fiscal
quarter, beginning with the conclusion of the first fiscal quarter during the
term of this Agreement.

 

2.4                Expenses. The Company shall pay or reimburse the Executive
for all business expenses reasonably and necessarily incurred by the Executive
during the Term in the performance of the Executive’s services under this
Agreement, in each case in accordance with Company policy.

 

ARTICLE III

TERMINATION

 

3.1                Mutual Agreement. This Agreement may be terminated upon the
mutual agreement of Executive and Company.

 

3.2                By the Company For Cause. This Agreement may be terminated by
the Company by delivery of written notice to Executive specifying the Cause or
Causes relied upon for such termination. For purposes of this Agreement, “Cause”
means:

 

 

(i)              An unauthorized use or disclosure by Executive of the Company’s
confidential information or trade secrets, or Executive's engaging or in any
manner participating in any other activity which is intentionally injurious to
the Company, which use or disclosure causes material harm to the Company;

 

(ii)               A material breach by the Executive of this Agreement which
Executive has failed to cure or remedy within ten days after written notice by
the Company indicating such breach;

 

(iii)                the commission of fraud against Company by Executive, or
the misappropriation, theft or embezzlement of Company’s assets by Executive;

 

(iv)               Executive’s conviction of, or plea of nolo contendere or
guilty to, a felony under the laws of the United States or any State; or

 

(v)              Executive’s gross neglect or gross misconduct in carrying out
Executive’s duties hereunder and the continuation of such gross neglect or gross
misconduct for a period of three days after written notice from the Company
specifying such failure.

 

If this Agreement is terminated for Cause, the Company’s obligation to the
Executive shall be limited to the payment of accrued and unpaid Monthly Salary
and Sales Commissions earned. Any unvested stock options at the time of such
termination shall be rendered null and void.

 

2

 



3.3                Upon Death or Disability. This Agreement shall terminate upon
the Executive’s death or Disability. For purposes of this Agreement,
“Disability” shall have the meaning set forth in the Company’s long term
disability insurance plan policy that may be in place from time to time, but if
at any time the Company does not have a long term disability insurance policy
shall mean the (i) inability to engage in any substantial gainful activity by
reason of any medically determinable physical or mental impairment which can be
expected to result in death or can be expected to last for a continuous period
of not less than six months, or (ii) receipt of income replacement benefits for
a period of at least three months under an accident and health plan of the
employer, by reason of any medically determinable physical or mental impairment
which can be expected to result in death or can be expected to last for a
continuous period of not less than six months. The determination of whether a
Disability has occurred will be made in good faith by the Board in its
reasonable discretion. If this Agreement terminates as a result of the
Executive’s death or Disability, the Company’s obligation to the Executive or
the Executive’s estate shall be limited to the payment of accrued and unpaid
Monthly Salary and Sales Commissions earned. Any unvested stock options at the
time of such termination shall become immediately vested.

 

3.4                Without Cause. If this Agreement is terminated without Cause,
the Company’s obligation to the Executive shall be limited to the payment of
accrued and unpaid Monthly Salary and Sales Commissions earned. Any unvested
stock options at the time of such termination shall become immediately vested.

 

ARTICLE IV MISCELLANEOUS

 

4.1                Notices. Any notice or other communication required or
permitted hereunder shall be in writing and shall be delivered personally, sent
by nationally-recognized overnight delivery service or sent by certified or
registered mail, postage prepaid, return receipt requested, address as set forth
below; receipt shall be deemed to occur on the earlier of the date of actual
receipt or receipt by the sender of confirmation that the delivery was completed
or that the addressee has refused to accept such delivery or has changed its
address without giving notice of such change as set forth herein:

 

if to the Company, to: Co-Signer, Inc.

 

8275 S. Eastern Street, Suite 200-661

Las Vegas, NV 89123

 

if to the Executive, to:

 

Darren M. Magot 9061 Niguel Circle

Huntington Beach, CA 92646

 

Either party may change its address for notice hereunder by notice to the other
party hereto.

 

4.2                Entire Agreement. This Agreement contains the entire
agreement between the parties with respect to the subject matter hereof and
supercedes all prior discussions and agreements, written or oral, with respect
thereto.

 

4.3                Waivers and Amendments. This Agreement may be amended,
suspended, cancelled, renewed or extended, and the terms and conditions hereof
may be waived, only by a written instrument signed by both parties or, in the
case of a waiver, by the party waiving compliance. No delay on the part of any
party in exercising any right, power or privilege hereunder shall operate as a
waiver thereof. Nor shall any waiver on the part of any party of any such right,
power or privilege hereunder, nor any single or partial exercise of any right,
power or privilege hereunder, preclude any other or further exercise thereof or
the exercise of any other right, power or privilege hereunder.

 

4.4                Assignment. Executive shall not be entitled to assign any of
the Executive’s rights or delegate any of the Executive’s duties under this
Agreement. The Executive agrees that this Agreement may be freely assigned by
the Company to any person or entity which succeeds to all or any significant
portion of the Company’s assets or Business, whether pursuant to a sale of
assets, sale of stock, merger or other similar transaction.

 

4.5                Severability: Construction. Whenever possible, each provision
of this Agreement shall be interpreted in such manner as to be effective and
valid under applicable law, but if any provision of this Agreement is held by a
count of competent jurisdiction to be prohibited by or invalid under applicable
law, such provision shall be ineffective only to the extent of such prohibition
or invalidity, without invalidating the remainder of this Agreement. Use of the
word “including” shall not be limited by the terms following such word. All
references to singular or plural terms shall mean the other where appropriate.
The term “subsidiary” shall refer to subsidiaries of the Company now existing or
hereafter formed or acquired.

3

 

 

4.6                Choice of Law; Venue. THIS AGREEMENT (INCLUDING ANY CLAIM OR
CONTROVERSY ARISING OUT OF OR RELATING TO THIS AGREEMENT) SHALL BE GOVERNED BY
THE LAW OF THE STATE OF NEVADA, WITHOUT REGARD TO CONFLICT OF LAW PRINCIPLES
THAT WOULD RESULT IN THE APPLICATION OF ANY LAW OTHER THAN THE LAW OF THE STATE
OF NEVADA. THE EXCLUSIVE VENUE OF ANY ACTION, SUIT, COUNTERCLAIM OR CROSS CLAIM
ARISING UNDER, OUT OF, OR IN CONNECTION WITH THIS AGREEMENT SHALL BE THE STATE
OR FEDERAL COURTS IN CLARK COUNTY, NEVADA. THE PARTIES HEREBY CONSENT TO THE
PERSONAL JURISDICTION OF ANY COURT OF COMPETENT SUBJECT MATTER JURISDICTION
SITTING IN CLARK COUNTY, NEVADA.

 

4.7                Headings. The section and subsection headings contained in
this Agreement are for reference purposes only and shall not effect in any way
the meaning or interpretation of this Agreement.

 

4.8                Execution of Agreement. This Agreement may be executed in two
or more counterparts, each of which shall be deemed to be an original, but all
of which shall be one and the same document. The exchange of copies of this
Agreement and of signature pages by facsimile transmission, PDF or other
electronic file shall constitute effective execution and delivery of this
Agreement as to the parties and may be used in lieu of the original Agreement
for all purposes. Signatures of the parties transmitted by facsimile, PDF or
other electronic file shall be deemed to be their original signatures for all
purposes.

 

4.9                Representation. The Executive has consulted with and relied
upon independent legal counsel in determining whether to sign this Agreement,
and has not relied on Company’s counsel to represent the Executive’s interests.

 

[SIGNATURE PAGE TO FOLLOW]

4

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.

 

CO-SIGNER, INC.   /s/ Kurt Kramarenko Kurt Kramarenko, Chief Executive Officer  
EXECUTIVE: EXECUTIVE:    /s/ Darren M. Magot Darren M. Magot, individually

 



5

 

